MEMORANDUM **
Raymond D. Jackson, Sr., a California state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging violation of his First and Eighth Amendment rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and affirm.
With respect to his claim that prison officials were deliberately indifferent to his serious medical needs, the district court properly granted summary judgment for defendants because Jackson’s evidence demonstrated, at most, a difference of opinion about his treatment. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996).
Upon our review of the record, we conclude that the district court properly granted summary judgment for defendants because Jackson failed to establish a genuine issue as to defendants’ deliberate indifference to his safety. See Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
Similarly, because Jackson failed to produce evidence of a link between his own constitutionally protected activity and defendants allegedly labeling him a snitch, the district court properly granted sum*130mary judgment for defendants on Jackson’s retaliation claim. See Pratt v. Rowland, 65 F.3d 802, 807 (9th Cir.1995).
Finally, the district court did not abuse its discretion in its management of discovery. See Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir.1988).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.